Citation Nr: 1627476	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-30 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial increased rating for left knee limited extension, currently evaluated at 30 percent.  

2.  Entitlement to an initial increased rating for left knee instability, currently evaluated at 30 percent.  

3.  Entitlement to an initial compensable evaluation for status post meniscal repair of the left knee with scarring.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had periods of active service and active duty for training and inactive duty for training, including a period of active service from December 2005 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran's claim was last before the Board in May 2015.  The issues on appeal at that time were entitlement to an increased initial rating for status post meniscal repair of the left knee with scarring, evaluated as 10 percent disabling, and entitlement to an increased rating for instability of the left knee, evaluated as 30 percent disabling from July 27, 2010 to September 22, 2014, and 0 percent disabling thereafter.  

Rating action also granted service connection for left foot strain and assigned a 10 percent rating.  The Veteran filed a notice of disagreement and a statement of the case was issued in January 2011 but the Veteran did not perfect the appeal.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal).  

The Veteran testified at hearing before the undersigned Veterans Law Judge (VLJ) in March 2015, and a copy of the hearing transcript is of record.



FINDINGS OF FACT

1.  Left knee instability and limited extension have been characterized by pain; limitation of extension to 20 degrees, and limitation of flexion to 60 degrees with swelling and disturbance of locomotion, and severe recurrent subluxation or lateral instability.  

2.  Status post meniscal repair of the left knee with scarring has been characterized by scars that are less than six square inches and are asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for left knee loss of extension are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.71a, DC 5261 (2015).

2.  The criteria for a rating in excess of 30 percent for left knee instability are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.71a, DC 5257 (2015).

3.  The criteria for separate ratings for left knee scars are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801-7804 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

Here, service connection has been granted and an initial disability rating and effective date have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has obtained private treatment records and records of VA treatment.  The Veteran was also afforded VA examinations for his knee disabilities.  The Board notes the Veteran submitted a statement in October 2009 taking issue with his examination, asserting that the examiner didn't see any of his knee problems or feel his knee swelling, and that he told the Veteran not to record the examination.  However, a review of the examination report shows that the Veteran's symptoms and history were fully discussed.  As such, this and the other VA examination reports are adequate for the purposes of adjudication, as they include all necessary testing, indicate a full examination of the Veteran and review of his claims file, and provide information adequate to evaluate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, neither the Veteran nor his representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

As stated above, the Veteran currently has 30 percent ratings for loss of extension and left knee instability.  

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).  Under DC 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  Under DC 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  Id.  A veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.  

Further, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

At the Veteran's July 2009 examination, the Veteran report aching, sharp, and sticking pain brought on by physical activity.  He also reported weakness and swelling, and inabilities to squat, hike, sprint, or stand for a prolonged amount of time.  Range of motion was measured as zero to 140 degrees with pain at zero degrees.  After repetitive use, pain was the major functional impact.  Joint stability tests were normal.  

The Veteran's next examination was conducted in September 2014.  He was diagnosed with patellar maltracking.  Flexion was measured to 60 degrees, with painful motion at 60 degrees.  After repetitive use, flexion ended at 70 degrees.  Extension ended at 5 degrees, with no painful motion.  After repetitive use, extension ended at 10 degrees.  Functional losses included less movement than normal, pain, swelling, and disturbance of locomotion.  Joint stability tests were normal, with no evidence of patellar subluxation or dislocation.  A history of a stress fracture was noted, and his left leg was two centimeters shorter than his right.  A meniscal tear with joint pain and effusion was noted.  

Following the Board's remand, another examination was conducted in January 2016.  The Veteran was diagnosed with patellofemoral pain syndrome, and reported flare ups where fluid builds up, and the functional loss of being unable to put full weight on his left leg.  Flexion was measured as 20 to 70 degrees, and extension as 70 to twenty degrees.  There was no additional functional loss or range of motion after three repetitions.  Range of motion could further be limited during flare ups.  There was moderate left knee lateral instability, and posterior, medial, and lateral instability was measured at zero to 5 millimeters.  The examiner noted a meniscal tear with frequent episodes of joint locking, pain, and effusion.  

Upon careful consideration, the Veteran is not entitled to any ratings in excess of what has already been allowed.  There is no evidence that, even when considering the DeLuca factors, that he has extension limited by more than 20 degrees.  There is no evidence of ankylosis, and the most severe loss of flexion, 60 degrees, does not approximate the requirement for a compensable rating even when considering the DeLuca factors.  The Board has carefully reviewed the Veteran's VA treatment records, and there is no other evidence that he is entitled to a separate rating for flexion or other disability.  


Under 38 C.F.R. § 4.71a, DC 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, is rated as 20 percent disabling.  20 percent is the only rating available under this diagnostic code.  However, the Veteran is not entitled to a separate rating under this code, as under his circumstances it would result in impermissible pyramiding.  As noted, DC 5258 requires locking, pain and effusion.  Locking means the joint can't fully extend or flex, which is loss of motion; here, the Veteran's loss of motion is contemplated in his rating for loss of extension.  Pain is also contemplated under 38 C.F.R. § 4.59, and effusion (edema/swelling of the joint) also limits motion, which the Veteran is already compensated for currently, as discussed above.  

The Board has also considered alternate rating codes.  It appears that the Veteran has three knee scars; his September 2014 and January 2016 examinations noted three linear scars, and his July 2009 examination only noted two.  At the July 2009 examination, his scars were not painful or unstable, and did not have an area of at six square inches.  At his September 22, 2014, examination, the Veteran stated that his left knee scar was painful.  He claimed that the pain occurred when bending his knee.  On examination of the scarring, there were no findings of tenderness/painful scarring.  The examiner concluded that there was no change in his scar diagnosis, and that his scars were asymptomatic.  See examination report at p. 12.  Finally, at his January 2016 examination, his scars were not painful or unstable, and did not have an area of at six square inches.  As such, the Veteran is not entitled to a separate rating for his knee scars.  

The Board also notes that while his left leg was measured as 2 centimeters shorter than his right leg, DC 5275 requires a minimum shortening of 3.2 centimeters for a compensable rating.  As such, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein under any other alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This specifically includes consideration of whether the Veteran is entitled to an rating in excess of 30 percent for left leg instability, as the Veteran is already in receipt for the maximum schedular rating of 30 percent for the entire period on appeal.  See 38 C.F.R. § 4.71a, DC 5257.  

However, the symptoms discussed by the Veteran, such as pain on motion, and impaired ranges of motion and locomotion, are contemplated by the rating criteria.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Here, the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  With regards to the Veteran's left knee instability, there is also no evidence this this disability has resulted in frequent periods of hospitalization, or marked interference with employment.  There is no evidence of marked interference with employment inasmuch as his September 2014 examination, the Veteran stated that he can still perform the duties of his job, albeit with discomfort.  At his January 2016 examination, the Veteran stated that he cannot run upstairs; sit normally; or put his feet on the floor.  However, he did not state that he is unable to work.  Finally, at his March 2015 Board hearing, the Veteran stated that he travels frequently for his job.  By all appearances, he has been able to make accommodations at his job for his knee disability.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  

Finally, a claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no evidence that the Veteran's service connected disabilities render him unemployable.  As noted above, at his September 2014 examination, the Veteran stated that he can still perform the duties of his job, albeit with discomfort.  At his January 2016 examination, the Veteran stated that he cannot run upstairs; sit normally; or put his feet on the floor.  However, he did not state that he is unable to work.  Finally, at his March 2015 Board hearing, the Veteran stated that he travels frequently for his job.



(CONTINUED ON NEXT PAGE)




ORDER

An initial increased rating for left knee limited extension, currently evaluated at 30 percent, is denied.  

An initial increased rating for left knee instability, currently evaluated at 30 percent, is denied.  

An initial compensable evaluation for status post meniscal repair of the left knee with scarring is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


